Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“wherein the simulated journey from the second location to the first location includes: displaying a map; identifying the first location and second location on the map; calculating an aerial path from the second location to the first location on the map; generating and displaying a first animation stage based on the second location and comprising zooming out from the second location on the map; generating and displaying a second animation stage based on the calculated aerial path and comprising following the aerial path between the second location and the first location; and, generating and displaying a third animation stage based on the first location and comprising zooming in to the first location on the map”.
The closest prior art (deCharms: US 2014/0368601 A1) discloses similar features of display a map on mobile device in two way instant message (paragraphs 0216-0219, figures 12 A-D). However, deCharms does not explicitly teach “wherein the simulated journey from the second location to the first location includes: displaying a map; identifying the first location and second location on the map; calculating an aerial path aerial path and comprising following the aerial path between the second location and the first location; and, generating and displaying a third animation stage based on the first location and comprising zooming in to the first location on the map”.
Another close prior art, Carter et al (US 2010/0191459 A1), discloses similar features of displaying a map of a path between user locations on a mobile device (claim 20). However, Carter et al do not explicitly teach “wherein the simulated journey from the second location to the first location includes: displaying a map; identifying the first location and second location on the map; calculating an aerial path from the second location to the first location on the map; generating and displaying a first animation stage based on the second location and comprising zooming out from the second location on the map; generating and displaying a second animation stage based on the calculated aerial path and comprising following the aerial path between the second location and the first location; and, generating and displaying a third animation stage based on the first location and comprising zooming in to the first location on the map”. 

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
wherein the simulated journey from the second location to the first location includes: displaying a map; identifying the first location and second location on the map; aerial path and comprising following the aerial path between the second location and the first location; and, generating and displaying a third animation stage based on the first location and comprising zooming in to the first location on the map”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 8, 15 and 16 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165.